MEMORANDUM **
Alfred Dockery McLaughlin, IV, appeals his 30-month sentence following his guilty plea conviction for attempted unarmed bank robbery in violation of 18 U.S.C. § 2113(a).
McLaughlin contends that the district court erred by denying his requested downward departure for reduced mental *770capacity under U.S.S.G. § 5K2.13. We lack jurisdiction to review the district court’s discretionary denial of a request for departure, and we dismiss. See United States v. Smith, 330 F.3d 1209, 1212 (9th Cir.2003).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.